Title: To Thomas Jefferson from C. W. F. Dumas, 29 April 1789
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 29 Apr. 1789. Presumes that TJ is still in France since there has been no word of his departure; presents his compliments to TJ and to Short, who will open Dumas’ letters in TJ’s absence. Hopes to hear from TJ in America; his letters “me rendront aussi heureux que mes forces et mon âge me le permettront.” Will rejoice at TJ’s return, “si Dieu me laisse vivre. Au cas que le Congrès ne jugeât pas à propos de faire entamer un traité de Commerce avec la Cour de Bruxelles, je voudrois du moins être accredédité de sa part, du Département  des Affaires Etrangères, pour notifier à ladite Cour la nouvelle forme de la Confédération de nos Etats-Souverains et lui remettre en même temps une Lettre formelle du Congrès, pour la faire passer à l’Empereur sur le même sujet. Cette formalité, sans conséquence pour les Etats-Unis, leur sera utile pour la suite. Je prie Votre Excellence de vouloir bien faire valoir cette idée en Amérique,” for its acceptance would greatly increase Dumas’ stature “vis-a-vis d’un certain public.”
